 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   ISIDRO S. G.,1                            ) Case No. 2:18-cv-04284-JDE
                                               )
12                                             )
                        Plaintiff,             ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                   v.                          )
14                                             )
     NANCY A. BERRYHILL, Acting                )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                         Defendant.          )
                                               )
18
19
           Plaintiff Isidro G. (“Plaintiff”) filed a Complaint on May 21, 2018
20
     seeking review of the Commissioner’s denial of his application for disability
21
     insurance benefits (“DIB”). On March 4, 2019, the parties filed a Joint
22
     Submission (“Jt. Stip.”) regarding the issues in dispute. The matter now is
23
     ready for decision.
24
25
26         1
             Plaintiff’s name has been partially redacted in accordance with Fed. R. Civ.
27   P. 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
28
 1                                           I.
 2                                  BACKGROUND
 3         Plaintiff filed an application for DIB on July 7, 2014, alleging disability
 4   commencing on October 4, 2013. Administrative Record (“AR”) 163-66. After
 5   his application was denied initially (AR 79-81), Plaintiff requested an
 6   administrative hearing (AR 82), which was held on December 22, 2014. AR
 7   37-65. Plaintiff, represented by an attorney, appeared and testified before an
 8   Administrative Law Judge (“ALJ”).
 9         On February 8, 2017, the ALJ issued a written decision finding Plaintiff
10   was not disabled. AR 15-32. The ALJ found Plaintiff had not engaged in
11   substantial gainful employment since October 4, 2013 and suffered from the
12   severe impairments of: cervical disc disorder with herniation; spinal stenosis
13   and myelopathy; status post decompression and fusion; neuropathy; lumbar
14   disc disorder with bulges and protrusions; lumbosacral sciatic syndrome;
15   bilateral shoulder impingement and sprains; diffuse arthralgia; right knee
16   sprain; bilateral ankle sprains; and obesity. AR 23. The ALJ found Plaintiff did
17   not have an impairment or combination of impairments that met or medically
18   equaled a listed impairment. AR 26. The ALJ also found Plaintiff had the
19   residual functional capacity (“RFC”) to perform the demands of light work as
20   defined in 20 C.F.R. § 404.1567(b) with the following limitations (AR 26):
21         [Plaintiff] can lift and carry up to 20 pounds occasionally and 10
22         pounds frequently. [Plaintiff] can stand/walk for 6 hours in an 8
23         hour workday. [Plaintiff] can sit 6 hours in an 8 hour day. [Plaintiff]
24         can occasionally climb ramps and stairs, but can never climb
25         ladders, ropes, or scaffolds. He can occasionally balance, stoop,
26         kneel, crouch, and crawl. He is unable to use the bilateral upper
27         extremities for above shoulder level work, including overhead
28         reaching. He is unable to work around unprotected heights.
                                             2
 1         The ALJ found Plaintiff was unable to perform any past relevant work,
 2   but, considering his age, education, work experience, and RFC, the ALJ found
 3   other jobs existed in significant numbers in the national economy that Plaintiff
 4   could perform. AR 30-31. Accordingly, the ALJ concluded Plaintiff was not
 5   under a “disability,” as defined in the Social Security Act, from October 4,
 6   2013 through the date of the ALJ’s decision. AR 32.
 7          On March 27, 2018, the Appeals Council denied Plaintiff’s request for
 8   review, making the ALJ’s decision the Commissioner’s final decision. AR 1-8.
 9   This action followed.
10                                           II.
11                               LEGAL STANDARDS
12      A. Standard of Review
13         Under 42 U.S.C. § 405(g), a district court may review the
14   Commissioner’s decision to deny benefits. The ALJ’s findings and decision
15   should be upheld if they are free from legal error and supported by substantial
16   evidence based on the record as a whole. Brown-Hunter v. Colvin, 806 F.3d
17   487, 492 (9th Cir. 2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th
18   Cir. 2007). Substantial evidence means such relevant evidence as a reasonable
19   person might accept as adequate to support a conclusion. Lingenfelter v.
20   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less
21   than a preponderance. Id. To determine whether substantial evidence supports
22   a finding, the reviewing court “must review the administrative record as a
23   whole, weighing both the evidence that supports and the evidence that detracts
24   from the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720
25   (9th Cir. 1998). “If the evidence can reasonably support either affirming or
26   reversing,” the reviewing court “may not substitute its judgment” for that of
27   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
28   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
                                             3
 1   rational interpretation, [the court] must uphold the ALJ’s findings if they are
 2   supported by inferences reasonably drawn from the record.”).
 3         Lastly, even if an ALJ errs, the decision will be affirmed where such
 4   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
 5   the ultimate nondisability determination,” or if “the agency’s path may
 6   reasonably be discerned, even if the agency explains its decision with less than
 7   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
 8      B. Standard for Determining Disability Benefits
 9         When the claimant’s case has proceeded to consideration by an ALJ, the
10   ALJ conducts a five-step sequential evaluation to determine at each step if the
11   claimant is or is not disabled. See Molina, 674 F.3d at 1110.
12         First, the ALJ considers whether the claimant currently works at a job
13   that meets the criteria for “substantial gainful activity.” Id. If not, the ALJ
14   proceeds to a second step to determine whether the claimant has a “severe”
15   medically determinable physical or mental impairment or combination of
16   impairments that has lasted for more than twelve months. Id. If so, the ALJ
17   proceeds to a third step to determine whether the claimant’s impairments
18   render the claimant disabled because they “meet or equal” any of the “listed
19   impairments” set forth in the Social Security regulations at 20 C.F.R. Part 404,
20   Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d
21   996, 1001 (9th Cir. 2015). If the claimant’s impairments do not meet or equal a
22   “listed impairment,” before proceeding to the fourth step the ALJ assesses the
23   claimant’s RFC, that is, what the claimant can do on a sustained basis despite
24   the limitations from his impairments. See 20 C.F.R. §§ 404.1520(a)(4),
25   416.920(a)(4); Social Security Ruling 96-8p.
26         After determining the claimant’s RFC, the ALJ proceeds to the fourth
27   step and determines whether the claimant has the RFC to perform his past
28   relevant work, either as he “actually” performed it when he worked in the past,
                                              4
 1   or as that same job is “generally” performed in the national economy. See
 2   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
 3   perform his past relevant work, the ALJ proceeds to a fifth and final step to
 4   determine whether there is any other work, in light of the claimant’s RFC, age,
 5   education, and work experience, that the claimant can perform and that exists
 6   in “significant numbers” in either the national or regional economies. See
 7   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
 8   do other work, he is not disabled; but if the claimant cannot do other work and
 9   meets the duration requirement, the claimant is disabled. See id. at 1099.
10         The claimant generally bears the burden at each of steps one through
11   four to show he is disabled, or he meets the requirements to proceed to the
12   next step; and the claimant bears the ultimate burden to show he is disabled.
13   See, e.g., Molina, 674 F.3d at 1110; Johnson v. Shalala, 60 F.3d 1428, 1432
14   (9th Cir. 1995). However, at Step Five, the ALJ has a “limited” burden of
15   production to identify representative jobs that the claimant can perform and
16   that exist in “significant” numbers in the economy. See Hill v. Astrue, 698
17   F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
18                                          III.
19                                    DISCUSSION
20         The parties present two disputed issues (Jt. Stip. at 4):
21         Issue No. 1: Whether the ALJ properly evaluated the opinions of the
22   Agreed Medical Examiner; and
23         Issue No. 2: Whether the ALJ properly evaluated Plaintiff’s testimony.
24         A. Objective Medical Evidence
25         With respect to Issue No. 1, Plaintiff contends the ALJ failed to provide
26   “specific and legitimate reasons” for rejecting limitations from Phillip J.
27   Kanter, M.D. (“Dr. Kanter”), an examining physician.
28
                                             5
 1             1. Applicable Law
 2         In determining a claimant’s RFC, an ALJ must consider all relevant
 3   evidence in the record, including medical records, lay evidence, and “the
 4   effects of symptoms, including pain, that are reasonably attributable to the
 5   medical condition.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir.
 6   2006) (citation omitted).
 7         “There are three types of medical opinions in social security cases: those
 8   from treating physicians, examining physicians, and non-examining
 9   physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th
10   Cir. 2009); see also 20 C.F.R. § 416.902. “As a general rule, more weight
11   should be given to the opinion of a treating source than to the opinion of
12   doctors who do not treat the claimant.” Lester v. Chater, 81 F.3d 821, 830 (9th
13   Cir. 1995). “The opinion of an examining physician is, in turn, entitled to
14   greater weight than the opinion of a nonexamining physician.” Id.
15         “[T]he ALJ may only reject a treating or examining physician’s
16   uncontradicted medical opinion based on clear and convincing reasons”
17   supported by substantial evidence in the record. Carmickle v. Comm’r, Sec.
18   Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (citation omitted); Widmark
19   v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006). “Where such an opinion is
20   contradicted, however, it may be rejected for specific and legitimate reasons
21   that are supported by substantial evidence in the record.” Carmickle, 533 F.3d
22   at 1164 (citation omitted). “The ALJ need not accept the opinion of any
23   physician . . . if that opinion is brief, conclusory, and inadequately supported
24   by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,
25   1228 (9th Cir. 2009).
26             2. Analysis
27         In his Agreed Medical Evaluation report, Dr. Kanter provided work
28   restrictions for Plaintiff’s cervical spine, stating, “[Plaintiff] is precluded from
                                               6
 1   prolonged posturing, repetitive flexion-extension, and heavy lifting, pushing,
 2   and pulling at the should level or above.” AR 346. Dr. Kanter provided no
 3   work restrictions for Plaintiff’s lumbosacral spine, right knee, right ankle/foot,
 4   and left ankle/foot. AR 346.
 5         The ALJ provided “great weight” to the opinion of Dr. Kanter because
 6   his opinions were “consistent” with the medical evidence. AR 29. The ALJ
 7   found Dr. Kanter’s opinions were “generally consistent” with consultative
 8   examiner Rocely Ella-Tamayo, M.D. The ALJ also gave Plaintiff “the benefit
 9   of the doubt” and provided postural, environmental, and upper extremity
10   limitations beyond what was recommended by Dr. Ella-Tamayo given the
11   combination of Plaintiff’s severe impairments. AR 29. As noted, the ALJ
12   found Plaintiff had the RFC to perform the demands of light work as defined
13   in 20 CFR 404.1567(b) with the following additional physical limitations:
14   “[Plaintiff] can occasionally climb ramps and stairs, but can never climb
15   ladders, ropes or scaffolds. He can occasionally balance, stoop, kneel, crouch,
16   and crawl. He is unable to use the bilateral upper extremities for above
17   shoulder level work, including overhead reaching. He is unable to work
18   around unprotected heights.” AR 26.
19         Plaintiff contends Dr. Kanter “set forth greater functional restrictions
20   than what the ALJ’s RFC assessed” by precluding Plaintiff from “prolonged
21   posturing of his cervical spine; repetitive flexion-extension; and
22   pushing/pulling at or above shoulder level.” Jt. Stip. at 5. Plaintiff argues Dr.
23   Kanter’s “greater functional restrictions” necessitate “neck-specific
24   restrictions” in the RFC, but the ALJ did not provide any neck-specific
25   restrictions in the RFC. Id. Plaintiff concludes “the net effect is that the ALJ
26   failed to articulate any reason, let alone specific and legitimate reasons, for
27   rejecting the [neck-specific limitations] from Dr. Kanter.” Id.
28
                                              7
 1         The Court finds Plaintiff has not shown the ALJ erred in his RFC
 2   assessment and has not convincingly shown that the RFC limitations do not
 3   already incorporate Dr. Kanter’s “greater functional restrictions” regarding
 4   “prolonged posturing of [the] cervical spine, repetitive flexion-extension, and
 5   pushing/pulling at or above the shoulder level.” See Tidwell v. Apfel, 161 F.3d
 6   599, 601 (9th Cir. 1998) (“At all times, the burden is on the claimant to
 7   establish her entitlement to disability insurance benefits”); Wall v. Comm’r of
 8   Soc. Sec., 2013 WL 3333092, at *9 (D. Or. July 1, 2013) (finding Plaintiff did
 9   not meet her burden to demonstrate the RFC finding did not already
10   incorporate Plaintiff’s impairments).
11         First, the ALJ specifically included a limitation incorporating Dr.
12   Kanter’s restriction of “heavy lifting, pushing, and pulling at the shoulder level
13   or above” by including in the RFC that Plaintiff is “unable to use the bilateral
14   upper extremities for above shoulder level work.” AR 26.
15         Second, with respect to the other two limitations set forth by Dr. Kanter,
16   “prolonged posturing of [the] cervical spine” and “repetitive flexion-
17   extension,” the RFC limits Plaintiff to “light work” with further restrictions on
18   balancing, climbing, stooping, crawling, kneeling, crouching, lifting, standing,
19   walking, sitting, and reaching overhead. AR 26. Plaintiff has not shown that
20   these restrictions fail to account for limitations set forth by Dr. Kanter.
21   Further, in finding the RFC’s restrictions as they related to Plaintiff’s cervical
22   limitations “reasonable in light of the objective medical evidence,” the ALJ
23   cited to: (1) the positive results following Plaintiff’s October 2013 surgery; (2)
24   Plaintiff’s limited, post-surgical conservative treatment relating to his neck
25   area; and (3) Dr. Ella-Tamayo’s assessment, which took place after the
26   issuance of Dr. Kanter’s opinion and found Plaintiff “would be capable of a
27   light [RFC] and would not have any limitations in the neck or upper
28   extremities.” AR 27 (citing AR 312); see also AR 74 (October 2014 finding of
                                              8
 1   no postural limitations by State agency physician William Harrison, M.D.). As
 2   noted, the ALJ stated he was including postural limitations in the RFC—
 3   limitations that were not recommended by other physicians—to give Plaintiff
 4   “the benefit of the doubt.” The ALJ properly considered and incorporated Dr.
 5   Kanter’s opinion and all the medical evidence as a whole in assessing
 6   Plaintiff’s RFC.
 7         The RFC determination is an “administrative finding” specifically
 8   reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(1), (2);
 9   416.927(d)(1), (2) Dominguez v. Colvin, 808 F.3d 403, 409 (9th Cir. 2015);
10   Lynch Guzman v. Astrue, 365 F. App’x 869, 870 (9th Cir. 2010); Vertigan v.
11   Halter, 260 F.3d 1044, 1049 (9th Cir. 2001) (“It is clear that it is the
12   responsibility of the ALJ, not the claimant’s physician, to determine [RFC].”).
13   Here, the ALJ provided a detailed review of the medical evidence, including
14   the opinions of the State agency reviewing physician, examining physicians,
15   and treating physicians, among other things, in formulating Plaintiff’s RFC.
16   AR 26-30. Plaintiff has not shown that the ALJ erred in formulating Plaintiff’s
17   RFC or in considering the medical opinion evidence.2
18         B. Plaintiff’s Subjective Symptom Testimony
19         In Issue No. 2, Plaintiff argues the ALJ did not state clear and convincing
20   reasons for rejecting Plaintiff’s symptom testimony. Jt. Stip. at 18-22.
21
22         2
              In arguing the ALJ’s alleged RFC error was not harmless, Plaintiff asserts
23   that if Dr. Kanter’s “greater functional restrictions” were included in the RFC, he
     would be unable to perform any of the “other jobs” identified by the ALJ at Step
24
     Five based upon the Dictionary of Occupational Titles descriptions or “common
25   experience” of those “other jobs.” See Jt. Stip. at 6-7; 14-17 (citing, inter alia,
     Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016)). However, as this argument is
26   premised upon a finding that the ALJ erred in fixing Plaintiff’s RFC, and as the
27   Court finds the ALJ did not so err, the Court need not address whether the
     nonexistent error was harmless.
28
                                              9
 1            1. Applicable Law
 2         Where a disability claimant produces objective medical evidence of an
 3   underlying impairment that could reasonably be expected to produce the pain
 4   or other symptoms alleged, absent evidence of malingering, the ALJ must
 5   provide “specific, clear and convincing reasons for rejecting the claimant’s
 6   testimony regarding the severity of the claimant’s symptoms.” Treichler v.
 7   Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (citation
 8   omitted); Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004); see also 20
 9   C.F.R. § 416.929. The ALJ may consider, among other factors: (1) ordinary
10   techniques of credibility evaluation, such as the claimant’s reputation for lying,
11   prior inconsistent statements, and other testimony by the claimant that appears
12   less than candid; (2) unexplained or inadequately explained failure to seek
13   treatment or to follow a prescribed course of treatment; (3) the claimant’s daily
14   activities; (4) the claimant’s work record; and (5) testimony from physicians
15   and third parties. Rounds, 807 F.3d at 1006.
16         The ALJ’s findings “must be sufficiently specific to allow a reviewing
17   court to conclude that the [ALJ] rejected [the] claimant’s testimony on
18   permissible grounds and did not arbitrarily discredit the claimant’s testimony.”
19   Moisa, 367 F.3d at 885 (citation omitted). Furthermore, a “lack of medical
20   evidence cannot form the sole basis for discounting pain testimony.” Burch v.
21   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see also Rollins v. Massanari, 261
22   F.3d 853, 857 (9th Cir. 2001).
23         However, if the ALJ’s assessment of the claimant’s testimony is
24   reasonable and is supported by substantial evidence, it is not the Court’s role to
25   “second-guess” it. See Rollins, 261 F.3d at 857. Finally, the ALJ’s credibility
26   finding may be upheld even if not all of the ALJ’s reasons for rejecting the
27   claimant’s testimony are upheld. See Batson v. Comm’r Soc. Sec. Admin, 359
28   F.3d 1190, 1197 (9th Cir. 2004).
                                            10
 1            2. Analysis
 2         During the 2016 hearing, Plaintiff testified he could not perform a job
 3   that required him to perform twenty pounds of lifting for about two and a half
 4   hours a day. AR 51-52. Plaintiff also stated it would be “very difficult” for him
 5   to perform at a job where he would have to stand and walk for more than four
 6   hours in a day, and he testified that he would was “not sure” if he could use his
 7   hands for handling or fingers for fingering for about five hours a day at a job
 8   because it would “give [him] problems.” AR 52. In a psychiatric report from
 9   September 30, 2014, Plaintiff reported he could care for his personal hygiene,
10   cook, shop, and carry out other housekeeping chores. AR 296-97.
11          The ALJ found Plaintiff’s medically determinable impairments could
12   reasonably be expected to cause the alleged symptoms, but his statements
13   “concerning the intensity, persistence[,] and limiting effects of these symptoms
14   [were] not entirely consistent with the medical evidence and other evidence,”
15   (AR 27) because Plaintiff’s subjective symptom testimony was inconsistent
16   with: (1) the objective evidence; (2) his conservative treatment; and (3) his
17   activities of daily living. AR 29-30. As explained below, the ALJ provided
18   legally sufficient reasons for discounting Plaintiff’s subjective symptom
19   testimony.
20         First, the ALJ discounted Plaintiff’s symptom testimony because it was
21   not supported by objective medical evidence. AR 28-31. “Although lack of
22   medical evidence cannot form the sole basis for discounting pain testimony, it
23   is a factor that the ALJ can consider in his credibility analysis.” Burch, 400
24   F.3d at 681; see also Rollins, 261 F.3d at 857. The record shows numerous
25   objective medical findings and conclusions that conflict with Plaintiff’s
26   allegations of total disability, including: (1) physical examination findings
27   showing some pain on flexion but only mild difficulty getting on and off the
28   exam table, negative straight leg raising tests, a normal gait, no abnormalities
                                             11
 1   in the shoulders, no tenderness over the shoulder joints, no atrophy, no
 2   deformity, no laxity or evidence of instability, a negative drop-arm test
 3   bilaterally, a normal range of motion with no complaints of pain, 5/5 strength
 4   in the upper extremities, a full range of motion in the lower extremities, no
 5   swelling or effusion in the knees, no ligamentous laxity or other significant
 6   abnormality in the knees, no inflammation or tenderness in the joints of the
 7   lower extremities, and full strength in the hands and lower extremities (AR 27-
 8   28, 310-12, 338-43, 417, 446); (2) imaging records showing only mild disc
 9   degeneration at L4-5 and no loss of height of vertebral bodies, cervical spine
10   vertebrae at normal height, upper disc spaces within normal limits, and
11   posterior arches intact (AR 313); (3) neurological findings showing normal
12   upper extremities (AR 338-39); and (4) diagnostic testing, including MRIs and
13   x-rays of Plaintiff’s cervical and lumbar spine, showing evidence of C4 to C7
14   fusion in good placement (AR 363-64). The ALJ properly considered
15   inconsistency with the objective medical evidence as one of at least two valid
16   factors supporting the decision to discount Plaintiff’s symptom testimony. See
17   Burch, 400 F.3d at 681.
18         Second, the ALJ discounted Plaintiff’s symptom testimony because he
19   had only received conservative treatment post-surgery. AR 27-30. Treatment,
20   especially when conservative, is a legitimate consideration in a credibility
21   finding. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008)
22   (finding an ALJ properly rejected claimant’s subjective complaints where
23   medical records showed she responded favorably to conservative treatment of
24   physical therapy and medication). When determining whether a treatment
25   regimen is conservative, courts must take into account the condition being
26   treated. Revels v. Berryhill, 874 F.3d 648, 667 (9th Cir. 2017).
27         The ALJ noted Plaintiff’s medical records documented “conservative
28   treatment for his conditions after his cervical fusion.” AR 28. Plaintiff’s record
                                             12
 1   documents he managed his allegedly disabling pain with only “mild” pain
 2   medication, post-surgery. AR 27. Plaintiff alleged disability beginning on
 3   October 4, 2013 and underwent a cervical spine discectomy and fusion surgery
 4   five days later. AR 21, 240. In June of 2014, Plaintiff was only taking muscle
 5   relaxers and ibuprofen “as needed” to address his cervical spine, and his
 6   doctors’ recommendations throughout the relevant period were only for bone
 7   growth stimulation, home exercise, and physical therapy. AR 27-28, 347-48,
 8   369, 371-72. Thus, the ALJ’s finding regarding post-surgery conservative
 9   treatment was a clear and convincing reason to discount Plaintiff’s statements
10   of a disabling impairment. See Tommasetti, 533 F.3d at 1040; Cattano v.
11   Berryhill, 686 Fed. App’x 408, 411 (9th Cir. 2017) (holding the ALJ properly
12   discounted the claimant’s testimony to the extent it conflicted with the RFC
13   because of his conservative treatment post-surgery); Vargas v. Berryhill, 2018
14   WL 4183247, at *4 (C.D. Cal. Aug. 29, 2018) (finding Plaintiff’s conservative
15   treatment post-surgery, despite his allegedly disabling symptomatology, was a
16   clear and convincing reason for discounting Plaintiff’s testimony).
17         Third, the ALJ also discounted Plaintiff’s subjective symptom testimony
18   based on his reported daily activities, specifically, his ability to care for his
19   personal hygiene, cook, shop, and carry out other housekeeping chores. AR
20   30. The Ninth Circuit has “repeatedly warned that ALJs must be especially
21   cautious in concluding that daily activities are inconsistent with testimony
22   about pain, because impairments that would unquestionably preclude work
23   and all the pressures of a workplace environment will often be consistent with
24   doing more than merely resting in bed all day.” Garrison v. Colvin, 759 F.3d
25   995, 1016 (9th Cir. 2014); Vertigan, 260 F.3d at 1050 (“This court has
26   repeatedly asserted that the mere fact that a plaintiff has carried on certain
27   daily activities, such as grocery shopping, driving a car, or limited walking for
28   exercise, does not in any way detract from her credibility as to her overall
                                               13
 1   disability.”). “[O]nly if his level of activity [was] inconsistent with [a
 2   claimant’s] claimed limitations would these activities have any bearing on his
 3   credibility.” Garrison, 759 F.3d at 1016
 4         Here, without reaching the issue, even if the ALJ erred in relying on
 5   Plaintiff’s activities of daily living as a basis for discounting his symptom
 6   testimony, as long as there remains “substantial evidence supporting the ALJ’s
 7   conclusions” and the error “does not negate the validity of the ALJ’s ultimate
 8   [credibility] conclusion,” the error is deemed harmless and does not warrant
 9   reversal. Batson, 359 F.3d at 1195-97; Williams v. Comm’r, Soc. Sec. Admin.,
10   2018 WL 1709505, at *3 (D. Or. Apr. 9, 2018) (“Because the ALJ is only
11   required to provide a single valid reason for rejecting a claimant’s pain
12   complaints, any one of the ALJ’s reasons would be sufficient to affirm the
13   overall credibility determination.”) As there are two other bases for the ALJ’s
14   discounting of Plaintiff’s subjective symptom testimony, the Court does not
15   consider the purported basis based upon activities of daily living.
16         The Court finds the ALJ provided sufficiently specific, clear, and
17   convincing reasons for discounting Plaintiff’s symptom testimony, specifically,
18   the conflict with the objective medical evidence and Plaintiff’s conservative
19   treatment post-surgery. Those grounds, together, are sufficient to affirm the
20   ALJ’s findings with respect to Plaintiff’s symptom testimony.3
21
           3
22            Plaintiff also asserts, in three sentences, that the ALJ should have considered
     whether Plaintiff is entitled to a closed period of disability. Jt. Stip. at 21. An ALJ is
23   required to consider a closed period of disability if evidence in the record supports a
24   finding that a person is disabled for a period of not less than twelve months. See
     Reynoso v. Astrue, 2011 WL 2554210, at *3 (C.D. Cal. June 27, 2011). Here, the
25   ALJ afforded “great weight” to the State agency opinions that found Plaintiff’s
     condition had improved to permit light work, with restrictions, within twelve months
26   of the alleged onset date, opinions the ALJ found were “supported and justified by
27   the objective findings.” AR 29 (citing AR 66-67). Accordingly, the ALJ did consider
     whether Plaintiff was disabled for any twelve-month period and properly concluded,
28
                                                14
 1                                            IV.
 2                                         ORDER
 3         IT THEREFORE IS ORDERED that Judgment be entered affirming
 4   the decision of the Commissioner and dismissing this action with prejudice.
 5
 6   Dated: March 28, 2019
 7
                                                    ______________________________
 8
                                                    JOHN D. EARLY
 9                                                  United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   based upon substantial evidence, that Plaintiff was not disabled for any closed period
27   of disability. See Rosales v. Colvin, 2013 WL 1410387, at *4-5 (D. Ariz. Apr. 8,
     2013) (finding the ALJ did not err in failing to consider a closed period of disability
28   where the ALJ’s decision was supported by substantial evidence).
                                               15
